UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 15, 2012 GENTOR RESOURCES, INC. (Exact Name of Registrant as Specified in Charter) FLORIDA 333-130386 20-267977 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 1 FIRST CANADIAN PLACE, SUITE 7070, , TORONTO, ONTARIO, M5X 1E3, CANADA M5X 1E3 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (416) 366-2221 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 – Regulation FD Item7.01. Regulation FD Disclosure. On February 15, 2012, Gentor Resources, Inc. issued a press release entitled “Gentor Stock Option Grant” A copy of the press release is attached as Exhibit 99.1 and incorporated herein by reference. In accordance with General Instruction B.2 of Form 8-K, the information contained under this Item 7.01, including exhibit 99.1 attached hereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (“the Exchange Act”), nor shall such information contained under this Item 7.01 be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Section 9 – Financial Statements and Exhibits Item9.01. Financial Statements and Exhibits. Press Release dated February 15, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Gentor Resources, Inc. (Registrant) Dated: February 16, 2012 /s/ Geoffrey G. Farr By: Geoffrey G. Farr Title: Corporate Secretary EXHIBIT INDEX Exhibit No. Description Press Release dated February 15, 2012
